                                     Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 1 of 9
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    EAST THOMPSON DEVELOPMENT, LLC                                                                          WESTMINSTER AMERICAN INSURANCE COMPANY

    (b) County of Residence of First Listed Plaintiff             Burlington County                           County of Residence of First Listed Defendant              Baltimore County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
                                                                                                            Robert J. Cahall
      Bowen and Burns - 930 Street Road, Southampton, PA 18966                                              McCormick & Priore, P.C., 1600 JFK Blvd., Ste. 800
      (215) 322-9030                                                                                        Phila., PA 19102 (215) 972-0161

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. §1332(a)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                           Alleged breach of business/commercial insurance contract, with a statutory bad faith count under 42 Pa.C.S. 8371.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/18/2020                                                              /s/ Robert J. Cahall, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                              Case 2:20-cv-02326-GJP   Document
                                                UNITED STATES     1 Filed
                                                              DISTRICT    05/18/20 Page 2 of 9
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                            633 East Thompson Street, Phila., PA 19125
Address of Plaintiff: ______________________________________________________________________________________________
                                    8890 McDonough Road, Suite 311, Owings Mill, MD 21117
Address of Defendant: ____________________________________________________________________________________________
                                                        631-633 E. Thompson Street, Phila., PA 19125
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                   No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                   No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                   No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                   No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           05/18/2020
DATE: __________________________________                       _/s/    Robert. J. Cahall, Esq.                                                  308767
Esq.
___________________
     ___________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                  
                                                                                            ✔    1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
                              Case 2:20-cv-02326-GJP   Document
                                                UNITED STATES     1 Filed
                                                              DISTRICT    05/18/20 Page 3 of 9
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                            633 East Thompson Street, Phila., PA 19125
Address of Plaintiff: ______________________________________________________________________________________________
                                    8890 McDonough Road, Suite 311, Owings Mill, MD 21117
Address of Defendant: ____________________________________________________________________________________________
                                                        631-633 E. Thompson Street, Phila., PA 19125
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                   No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                   No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                   No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                   No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           05/18/2020
DATE: __________________________________                       _/s/    Robert. J. Cahall, Esq.                                                  308767
Esq.
___________________
     ___________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                  
                                                                                            ✔    1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
              Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 4 of 9

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                     CASE MANAGEMENT TRACK DESIGNATION FORM
        EAST THOMPSON DEVELOPMENT, LLC                     : CIVIL ACTION
                                                           :
                       v.                                  :
                                                           :
        WESTMINSTER AMERICAN                               : NO.
        INSURANE COMPANY

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and
serve on the plaintiff and all other parties, a Case Management Track Designation Form specifying
the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                          ( )
(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.    ( )
(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                         ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                            ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                (X)



May 18, 2020                   Robert J. Cahall, Esquire          Westminster American Ins. Co.
Date                              Attorney-at-law                       Attorney for



(215) 972-0161                     (215) 972-5580                  R.Cahall@mccormickpriore.com
Telepone                           FAX Number                         E-MAIL

(Civ. 660) 10/02
            Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 5 of 9




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EAST THOMPSON                                 :      NOTICE OF REMOVAL OF
DEVELOPMENT, LLC                              :      ACTION UNDER 28 U.S.C. §1332(a)(1)
                                              :
                                              :
       v.                                     :
                                              :
WESTMINSTER AMERICAN                          :
INSURANCE COMPANY                             :      NO.


                                    NOTICE OF REMOVAL

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

       PLEASE TAKE NOTICE that Defendant, Westminster American Insurance Company,

hereby removes to this Court the state court action described below.

       1.       Plaintiff, East Thompson Development, LLC, (hereinafter, “Plaintiff”), filed a

Complaint against Defendant. Westminster American Insurance Company, (hereinafter,

“Westminster”), in the Court of Common Pleas of Philadelphia County, Pennsylvania, on or

about April 17, 2020. See Plaintiff’s Complaint, a true and correct copy of which is attached

hereto as Exhibit “A.”

       2.       That action has been assigned Case Number CV-2020-0400830 by the

Philadelphia County Court of Common Pleas. See Exhibit “A.”

       3.       Plaintiff’s Complaint was served on Westminster via certified United States Mail

under cover of April 17, 2020. See Pa.R.C.P. 403.

       4.       Accordingly, pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is

timely filed.

       5.       The removal statute, 28 U.S.C. § 1441, provides, in pertinent part:

                (a)      Generally – Except as otherwise expressly provided by Act
            Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 6 of 9




               of Congress, any civil action brought in a State court of which the
               district courts of the United States have original jurisdiction, may
               be removed by the defendant or the defendants, to the district court
               of the United States for the district and division embracing the
               place where such action in pending.

28 U.S.C. § 1441(a).

       6.      Further, 28 U.S.C. § 1332(a) provides, in pertinent part:

               (a) The district courts shall have original jurisdiction of all civil
               actions where the matter in controversy exceeds the sum or value
               of $75,000, exclusive of interest and costs, and is between –

                       (1)     citizens of different states;

28 U.S.C. § 1332(a).

       7.      In the Complaint, Plaintiff alleges that Westminster breached its contractual

obligation in its failure to provide coverage for property damage to Plaintiff under the subject

policy. See Exhibit “A.”

       8.      Plaintiff expressly seeks damages equal to the policy limits of $505,000 from the

Westminster policy that is the subject of this litigation. See Exhibit “A” ¶ 39.

       9.      Further, in addition to the policy limits, Plaintiff seeks punitive damages for

alleged bad faith conduct on behalf of Westminster. See Exhibit “A” at Count III.

       10.     Further, Plaintiff alleges that the value of the case is in excess of fifty-thousand

dollars compulsory arbitration limits of state Court, without suggesting any liquidated total

damages or proof signifying a virtual certainty that damages will not exceed $75,000. Id.

       11.     As a result, the amount in controversy requirement of 28 U.S.C. § 1332(a) is

satisfied herein. See 28 U.S.C. § 1332(a).

       12.     Plaintiff has alleged that it is a limited liability company organized in the

Commonwealth of Pennsylvania, with its principal place of business located at 633 East



                                                 -2-
          Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 7 of 9




Thompson Street, Philadelphia, Philadelphia County, Pennsylvania, at all times material hereto.

See Exhibit “A” ¶ 1.

       13.     Although pled as “East Thompson Development,’’ the correct name for plaintiff

is “E. Thompson Development, LLC,” with a Pennsylvania business entity number of 6633390.

Plaintiff’s limited liability company contains a single member, Walter Marino, who, upon

information and belief, was at all times material hereto a resident of the State of New Jersey with

an address of 119 Colony Place, Mount Laurel, New Jersey 08054. See Zambelli Fireworks Mfg.

Co., Inc. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010) (“Accordingly, the citizenship of an LLC is

determined by the citizenship of its members.”) (citation omitted).

       14.     Westminster is a Maryland corporation with a primary address at 8890

McDonough Road, Suite 310, Owings Mill, Maryland, and a principal place of business in

Owings Mills, Maryland.

       15.     As a result, the plaintiff and defendant are citizens of New Jersey and Maryland,

respectively, and complete diversity of citizenship is present.

       16.     Accordingly, pursuant to 28 U.S.C. § 1332(a)(1), the United States District Court

for the Eastern District of Pennsylvania has jurisdiction over this matter.

       17.     Therefore, Westminster hereby removes this matter to the United States District

Court for the Eastern District of Pennsylvania.

       18.     Written notice of the filing of this Notice of Removal will be given to all parties

as required by 28 U.S.C. § 1446(d).




                                                  -3-
          Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 8 of 9




       WHEREFORE, Notice is hereby given that this action is removed from the Court of

Common Pleas of Philadelphia County, Pennsylvania, to the United States District Court for the

Eastern District of Pennsylvania.




                                           McCORMICK & PRIORE, P.C.



                                           BY:     /S/ Scott J. Tredwell, Esquire
                                                   Scott J. Tredwell, Esquire
                                                   Attorney for Defendant,
                                                   Westminster American Insurance Company
                                                   McCormick & Priore, P.C.
                                                   Four Penn Center, Suite 800
                                                   1600 John F. Kennedy Boulevard
                                                   Philadelphia, Pennsylvania 19103
                                                   (T) 215-972-0161 / (F) 215-972-5580
                                                   stredwell@mccormickpriore.com

Dated: May 18, 2020




                                             -4-
          Case 2:20-cv-02326-GJP Document 1 Filed 05/18/20 Page 9 of 9




                                CERTIFICATE OF SERVICE


       I, Scott J. Tredwell, Esquire, attorney for Defendant in the within action, hereby certify
that I am duly authorized to make this certification; and that on this date, I did cause a true and
correct copy of the foregoing Notice of Removal to be forwarded by email to counsel addressed
as follows:

                                   Michael J. Burns, Esquire
                                        530 Street Road
                               Southampton, Pennsylvania 18966
                                     Attorney for Plaintiff


                                             McCORMICK & PRIORE, P.C.

                                             BY:     /S/ Scott J. Tredwell, Esquire
                                                     Scott J. Tredwell, Esquire
                                                     Attorney for Defendant,
                                                     Westminster American Insurance Company
                                                     McCormick & Priore, P.C.
                                                     Four Penn Center, Suite 800
                                                     1600 John F. Kennedy Blvd.
                                                     Philadelphia, Pennsylvania 19103
                                                     (T) 215-972-0161 / (F) 215-972-5580
                                                     stredwell@mccormickpriore.com

Dated: May 18, 2020
